Exhibit 10.1
























BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
EXECUTIVE VICE PRESIDENT SEVERANCE PAY PLAN




SUMMARY PLAN DESCRIPTION
Effective October 19, 2016



















--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
INTRODUCTION
1

SECTION 1 PLAN PARTICIPATION
1

SECTION 2 SEVERANCE BENEFITS
2

When Severance Benefits Are Paid                                2
When Severance Benefits Are Not Paid                                3
SECTION 3 PAYMENT AMOUNT
3

Calculation of Severance Pay                                    3
Commencement and Payment of Severance Pay                            4
Effect of Other Severance Pay                                    4
Loans or Other Obligations                                    4
Taxation of Severance Pay                                    4
SECTION 4 OTHER BENEFITS
5

Outplacement                                            5
Bonus                                                5
Vesting of Equity Awards                                    5
Medical and Dental Benefit Continuation                            5
Other Benefits                                            6
SECTION 5 SITUATIONS AFFECTING PLAN BENEFITS
6

SECTION 6 PLAN ADMINISTRATION
7

Administration                                            7
Delegation                                            7
Powers                                                7














i

--------------------------------------------------------------------------------



Rules and Procedures                                        8
Reports                                                8
Effect of Mistake                                        8
Applicable Law                                            8
Nonalienation of Benefits                                    8
No Vested Interest                                        8
No Employment Rights                                        8
Section 409A                                            9
SECTION 7 CLAIMS PROCEDURE
10

SECTION 8 ADDITIONAL DEFINITIONS
11

SECTION 9 ERISA REQUIRED INFORMATION
12

Official Plan Name                                    12
Plan Administrator And Sponsor                                12
Plan Number                                        13
Plan Type                                        13
Plan Year                                        13
Agent for Service of Legal Process                            13
Funding                                        13
Pension Benefit Guaranty Corporation                            13
ERISA Rights                                        13
SECTION 10 AMENDMENT AND TERMINATION
14





ii

--------------------------------------------------------------------------------






INTRODUCTION
This is the summary plan description (“SPD”) for the Boston Private Financial
Holdings, Inc. Executive Vice President Severance Pay Plan (the “EVP Plan”).
This SPD also serves as the official plan document.
The EVP Plan provides employees with the title of Executive Vice President or
above of Boston Private Financial Holdings, Inc. (“BPFH”) and Boston Private
Bank & Trust Company (the “Bank”) and the Bank’s subsidiaries (collectively with
the Bank, “Participating Employers”) with the opportunity to receive certain pay
and benefits in connection with an involuntary termination of employment due to
a job elimination or a termination of employment by the Company without cause as
described below (“Severance Benefits”). For purposes of the EVP Plan, the
“Company” refers to any and all of BPFH and the Participating Employers. The
Company may discharge its responsibilities through BPFH or any Participating
Employer.
A covered employee’s own employer is referred to in this SPD as the “Employer.”
This SPD contains information that will help you understand your Severance
Benefits. Therefore, we encourage you to read through the material carefully.
If you are eligible for severance benefits specified in Section 2 (“Severance
Benefits”) under the EVP Plan, you will generally receive your severance pay in
the form of salary continuation (“Severance Pay”) over a period of twelve months
following your termination of employment.
Additional capitalized terms used herein are defined in Section 8 or otherwise
below.
If you have any questions regarding the EVP Plan and your eligibility for
coverage under the EVP Plan, please contact BPFH’s Executive Vice President,
Human Resources.
SECTION 1
PLAN PARTICIPATION
To be potentially eligible for Severance Benefits under the EVP Plan, you must
hold the title of Executive Vice President or above with BPFH or a Participating
Employer. Any Employees who are employed at a level of comparable position to
Executive Vice President or above for entities that do not use the EVP titling
structure are also eligible. All employees who are potentially eligible for
Severance Benefits under the EVP Plan are referred to herein as “EVP Employees.”
Employees of an Employer eligible for the Boston Private Financial Holdings,
Inc. Severance Pay Plan or who are parties to an agreement with an Employer that
provides an opportunity to receive severance pay other than under this EVP Plan
are not eligible for Severance Benefits under the EVP Plan.










1

--------------------------------------------------------------------------------





SECTION 2
SEVERANCE BENEFITS
When Severance Benefits Are Paid
To be eligible to receive Severance Benefits, BPFH must find that your
employment with your Employer has been terminated involuntarily due to a Job
Elimination as described in (1) below or your termination is a Termination
Without Cause as described in (2) below.
1.
A “Job Elimination” is the elimination of an EVP Employee's position due to
restructuring, other organizational change or a reduction in force. Even if your
position is eliminated, a termination of your employment due to misconduct and
unsatisfactory job performance would not be a Job Elimination:



In addition, you will not be considered to have experienced a Job Elimination if
you are offered a Comparable Position, regardless of whether you accept such
position.
2.
A “Termination Without Cause” is a termination of an EVP Employee’s employment
by the Participating Employer for reasons other than: (i) conduct by the EVP
Employee constituting a material act of misconduct in connection with the
performance of his or her duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) actions or omissions by the EVP Employee
that satisfy the elements of (A) any felony or (B) a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; (iii) any conduct by the EVP Employee
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates; (iv) continued
non-performance or unsatisfactory performance by the EVP Employee of his or her
duties (including by reason of the EVP Employee’s physical or mental illness,
incapacity or disability) which has continued for more than 45 days following
written notice of such non-performance or unsatisfactory performance from the
BPFH Board or the Chief Executive Officer of the Employer; (v) a material
violation by the Executive of any of the Company’s (A) written employment
policies or (B) written policies regarding confidential information; or (vi)
failure to cooperate with a bona fide internal investigation or an investigation
by regulatory or law enforcement authorities, after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation.



As with other determinations under the EVP Plan, BPFH’s determination of the
reason for a termination of employment is conclusive and binding on all parties.
In order to receive (and to continue receiving) Severance Benefits, you must
sign and not revoke an agreement that releases the Company, among others, from
all legal claims (the “Release Agreement”).














2

--------------------------------------------------------------------------------





The Release Agreement must be in a form satisfactory to the Company. The Release
Agreement may include provisions in addition to a release of legal claims,
including without limitation provisions prohibiting disparagement, prohibiting
solicitation of employees and/or clients, requiring the preservation of Company
confidential information, confirming the return of all Company property, and
requiring post-termination assistance with the transition of responsibilities
and any litigation or regulatory matters involving the Company. You must sign
and return the Release Agreement within the time period specified in the Release
Agreement. If you otherwise qualify for Severance Benefits, the Company shall
propose a Release Agreement to you.
When Severance Benefits Are Not Paid
You will not be eligible for Severance Benefits, and Severance Benefits will not
be paid or provided, if:
*
you voluntarily choose to leave the Company;



*
you become disabled or die before the termination of your employment due to a
Job Elimination or a Termination Without Cause;



*
the termination of your employment is due to a reason other than a Job
Elimination or a Termination Without Cause;

 
*
you fail to sign and return the Release Agreement required by BPFH in a timely
manner or you revoke the Release Agreement after signing;

 
*
the EVP Plan is ended, suspended or modified;



*
other circumstances set forth in Section 5 of the EVP Plan affect your
entitlement to Severance Benefits, to the extent provided in Section 5.



If you receive notice of a Job Elimination or a Termination Without Cause, you
need to remain employed until the date scheduled by your Employer for the
termination of your employment. If you leave employment before that date
(including either a voluntary termination or an involuntary termination for a
reason other than the Job Elimination or Termination Without Cause), you will
not be eligible for Severance Benefits unless BPFH’s Executive Vice President,
Human Resources or General Counsel gives written approval to you that an earlier
departure will be considered a Job Elimination or a Termination Without Cause
for purposes of the EVP Plan.
SECTION 3
PAYMENT AMOUNT
Calculation of Severance Pay
Severance Pay consists of the payment of your Base Salary for a period of twelve
months following your termination of employment (the “Severance Pay Period”).


3

--------------------------------------------------------------------------------







Commencement and Payment of Severance Pay
The Severance Pay Period begins immediately after the date of termination.
However, the Company is not obligated to commence the payment of Severance Pay
immediately. The Company shall commence the payment of Severance Pay within
sixty (60) days of the date of an otherwise qualifying involuntary termination,
provided that you have not rejected the Release Agreement. Notwithstanding the
foregoing, if such sixty (60) day period commences in one calendar year and ends
in another, the payments shall commence in the second calendar year. Solely for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), each installment payment of Severance Pay is considered to be a
separate payment.
You will be considered to have rejected the Release Agreement if you either (1)
do not sign and return the Release Agreement as directed within the time period
specified in the Release Agreement or (2) if applicable, you exercise a right to
revoke the Release Agreement within the time period specified in the Release
Agreement. If Severance Pay or any other Severance Benefits commence but you
subsequently reject the Release Agreement, your right to Severance Pay and any
other Severance Benefits shall immediately end.
The Company shall pay Severance Pay on regular payroll dates applicable to your
position for the Severance Pay Period, if practicable, in accordance with the
Company’s regular pay practice. If payments commence after the first regular
payroll date following the date of termination, the first payment of Severance
Pay will include all Base Pay that would otherwise have been paid for the period
between the date of termination and the first payment of Severance Pay if the
Release had been signed and effective on the date of termination and Severance
Pay had commenced on the first payroll date after termination.
Effect of Other Severance Pay
If an employee is eligible for Severance Pay under this EVP Plan, Severance Pay
will be reduced by any termination payments required to be paid under applicable
federal, state and local laws (other than state unemployment compensation) and
any amounts payable due to a termination of employment under any other severance
pay plan, policy or agreement.
Loans or Other Obligations
Any amounts that you owe to the Company may be deducted from your Severance Pay,
unless such deduction violates Section 409A of the Code.
Taxation of Severance Pay
Your Severance Pay is considered taxable income. All required federal, state and
local taxes will be deducted from Severance Pay.


4

--------------------------------------------------------------------------------





SECTION 4
OTHER BENEFITS
In addition to Severance Pay, the Company shall provide the following benefits,
also subject to the Release Agreement requirement described above.
Outplacement
The Company shall provide outplacement benefits. The terms for the provision of
outplacement benefits will be determined by the Company.
Bonus
The “pro-rated bonus” to which you would otherwise be entitled under the
Company’s annual bonus plan, which bonus will be prorated for the portion of the
year you were employed by the Company, determined based on actual performance of
the Company for the year, and paid when bonuses for the same period are paid to
other executives, but no later than March 15 of the year following the year of
your termination.
Vesting of Equity Awards
Except to the extent expressly addressed in the applicable agreement, the
vesting of restricted stock awards that provide for only time-based vesting will
be accelerated on a pro-rated basis from the grant date through the date of the
termination of employment. Restricted stock awards that are subject to
performance-based vesting will be vested and paid out at the end of the
performance period based on the achievement of performance criteria during such
performance period and pro-rated through the date of the EVP Employee’s
termination of employment.
Medical and Dental Benefit Continuation
Unless otherwise expressly provided under a separate, existing agreement with an
EVP Employee, the Company shall provide a monthly cash payment equal to the
employer share of the premium for group medical and/or dental benefit plan
continuation under COBRA effective for the Severance Pay Period, subject to the
following:
1.
The Employee must timely elect COBRA continuation for the applicable plan or
plans.



2.
The Severance Pay will be reduced by the regular employee share of the
applicable plan premium for the same coverage.



If the EVP Employee becomes eligible for coverage under another group medical
and/or dental benefit plan before the end of the Severance Pay Period, the EVP
Employee’s continued eligibility for such paid COBRA coverage shall cease. Such
an EVP Employee is expected to notify the Company promptly in the event of such
eligibility or anticipated eligibility. As a condition of continued receipt of
Severance Pay, an EVP Employee is obligated to respond promptly and fully to any
reasonable inquiries concerning the












5

--------------------------------------------------------------------------------





EVP Employee’s eligibility or anticipated eligibility for other group plan
coverage. In the event that the Company pays for group plan coverage beyond the
date when such payments are due under the EVP Plan, the Company may withhold any
such overpayments from any remaining Severance Pay due to the EVP Employee.
Other Benefits
Severance Pay is not employment compensation for benefit plan purposes. You do
not accrue any vacation, retirement or other benefits by reason of receiving
Severance Pay. Rights to pay and benefits under other benefit plans or programs,
including equity plans and programs, will be based on your period of employment
up to the date of termination and the terms of the applicable plans and
programs.
SECTION 5
SITUATIONS AFFECTING PLAN BENEFITS
In addition to what has been stated elsewhere, the following could affect
Severance Benefits:
*
If you do not properly provide the requested information or do not comply with
the conditions and requirements specified in the EVP Plan, Severance Benefits
may be delayed or denied.

  
*
If you are offered a Comparable Position by BPFH, a Participating Employer or a
Successor after your employment ends, your right to receive Severance Benefits
shall end upon the extension of that offer, regardless of whether you accept it.

  
*
If you commence employment with BPFH, a Participating Employer or a Successor
either immediately upon or at any time after the termination of your employment,
your right to receive Severance Benefits, with respect to your former position,
will end upon commencement of such employment, regardless of whether the
employment is in a Comparable Position.



*
Coverage under the EVP Plan ends when your Severance Benefits end, if your title
or status changes and you no longer meet the eligibility conditions, or if the
EVP Plan is terminated.

 
*
If you violate any contractual or other legal obligations to the Company,
including without limitation, your obligations under the Release Agreement, your
right to receive Severance Benefits shall end immediately.

 
*
If you do not comply with the Non-Solicitation Condition of this EVP Plan set
forth in Appendix A, your right to receive Severance Benefits shall end
immediately.

 
*
If the Company determines that providing Severance Benefits may be contrary to
law, a regulatory requirement or regulatory guidance, no Severance Benefits will
be paid or otherwise provided. The Company may, in its discretion, request a
determination or other

























6

--------------------------------------------------------------------------------





guidance from one or more regulatory authorities concerning the permissibility
of providing Severance Benefits. If the Company has made such a request but has
not received sufficient information to make a determination by the date of the
termination of your employment regarding whether such a payment is permissible,
the Company shall not offer Severance Benefits in exchange for a Release
Agreement until and unless the Company subsequently determines that payment
would be permissible under the law, regulatory requirements and regulatory
guidance. In the event that the Company determines that payment would be
permissible, it shall offer Severance Benefits in exchange for a Release
Agreement. In such event, for the purpose of the “Commencement and Payment of
Severance Pay” provision of Section 3 of the EVP Plan, the sixty (60) day period
referenced in the first paragraph of that provision shall commence on the date
of the determination by the Company that providing Severance Benefits would be
permissible rather than on the date of an otherwise qualifying involuntary
termination. In no event will the Company be obligated to provide Severance
Benefits if it determines that such payment is not permissible.


SECTION 6
PLAN ADMINISTRATION
Administration
BPFH is the “Plan Administrator.” The Plan Administrator is responsible for
carrying out the provisions of the EVP Plan.
Delegation
BPFH may delegate any of its authority or responsibilities as Plan Administrator
or otherwise under the EVP Plan to a Participating Employer with respect to its
Employees. BPFH or its delegate may from time to time appoint one or more
individuals, or a committee, and delegate such of its power and duties as it
deems desirable to any such individual or individuals or committee, in which
case every reference herein made to BPFH shall be deemed to mean or include the
individual or individuals or committee so appointed as to matters so delegated.
Such individual or individuals shall be officers or other employees of BPFH or
such other persons as BPFH may appoint.
Powers
The Plan Administrator shall have complete control of the administration of the
EVP Plan, with all powers necessary to enable it properly to carry out its
duties in that respect. BPFH shall be authorized and have full discretion to
apply the terms of the EVP Plan, to interpret the EVP Plan and to determine all
questions arising in the administration, construction and application of the EVP
Plan. In addition, BPFH may increase the amount of severance provided and make
other changes to the terms and conditions of severance if it determines special
circumstances exist. The decision of BPFH upon all matters within the scope of
its authority shall be conclusive and binding on all parties.














7

--------------------------------------------------------------------------------





Rules and Procedures
The Plan Administrator may from time to time establish such supplemental rules
and procedures for the administration of the EVP Plan and the transaction of its
business as it deems necessary.
Reports
The Plan Administrator shall be responsible for the preparation and delivery of
all reports, notices, plan summaries and plan descriptions required to be filed
with any governmental office or to be given to any Employee, former Employee or
beneficiary.
Effect of Mistake
If there is a mistake or misstatement about eligibility, participation, or
service, or about the amount of payment made to a participant or beneficiary,
the Plan Administrator will, if possible, try to correct the error. This may be
done by withholding, accelerating, or adjusting payments as necessary to ensure
the proper payment from the EVP Plan is made, except to the extent that such
correction would result in a Section 409A violation.
Applicable Law
This EVP Plan, and any and all rights hereunder, shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts
(without regard to any conflicts of law provisions thereof), to the extent not
preempted by federal law.
Nonalienation of Benefits
No Severance Benefit will be subject in any way to alienation, sale, transfer,
assignment, pledge, attachment, garnishment, execution, or encumbrance of any
kind. Any attempt to accomplish the same will be void. In the event that the
Plan Administrator finds that such an attempt has been made with respect to any
such Severance Benefit due or to become due to any Employee hereunder, the Plan
Administrator in its sole discretion may terminate the interest of such Employee
in such Severance Benefit and apply the amount of such Severance Benefit to or
for the Severance Benefit of such Employee as the Plan Administrator may
determine, and any such application will be a complete discharge of all
liability with respect to such Severance Benefit.
No Vested Interest
No other person other than the Plan Administrator has any right, title or
interest in or to any assets of the EVP Plan or to any Company contribution
thereto.
No Employment Rights
Nothing contained in the EVP Plan will give any Employee the right to be
retained in the employment of his or her Employer, or affect the right of any
Employer to dismiss any Employee. The adoption and maintenance of the EVP Plan
will not constitute a contract between any Employer and any Employee or
consideration for, or an inducement to or condition of, the employment of any
Employee.












8

--------------------------------------------------------------------------------





Section 409A
All payments to be made under the EVP Plan are intended to be exempt from
Section 409A of the Code and the provisions of the EVP Plan will be interpreted
in accordance with that intent. Each payment of Severance Pay is considered to
be a separate payment. Anything in the EVP Plan to the contrary notwithstanding,
if at the time of an Employee’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under the EVP Plan on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Employee’s separation from service, or (B) the
Employee’s death. The determination of whether and when a separation from
service has occurred shall be made in accordance with the presumptions set forth
in Treasury Regulation Section 1.409A1(h). To the extent that any amounts
payable under the EVP Plan are determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, such amounts shall
be subject to such additional rules and requirements as specified by the Company
from time to time in order to comply with Section 409A of the Code.






















9

--------------------------------------------------------------------------------





SECTION 7
CLAIMS PROCEDURE
If you believe that you are entitled to Severance Benefits under the EVP Plan
that you are not receiving or that have been denied to you, you may make a
written request for such Severance Benefits to:
Boston Private Financial Holdings, Inc.
Ten Post Office Square
Boston, MA 02109
Attention: Executive Vice President, Human Resources or General Counsel


You will be notified in writing within 90 days after your request is received
whether your claim for Severance Benefits is approved or denied. (Under special
circumstances, the Plan Administrator may require an additional 90 days to
consider the claim. If an extension is needed, you will receive written notice
of the extension before the end of the initial 90-day period. In no event will a
decision be rendered later than 180 days after receipt of your request for
Severance Benefits.)
If your claim is denied by the Plan Administrator, the notice of denial will
contain the following information:
•
The specific reason or reasons for the denial;



•
Specific reference to the EVP Plan provisions on which the denial is based;



•
A description of any additional material or information necessary in order to
receive the Severance Benefits claimed;



•
An explanation of the claims appeal procedure; and

 
•
A statement that you have the right to bring a civil action under Section 502(a)
of ERISA (following a denial of an appeal). You must exhaust the claims and
appeals process described below before you can bring legal action against the
EVP Plan either in state or federal court. Also, failure to follow the EVP
Plan’s prescribed claims and appeals process in a timely manner will also cause
you to lose your right to bring legal action against the EVP Plan regarding a
denial of your appeal.

  
If you disagree with the decision of the Plan Administrator, you may file an
appeal.
Your request must include the following:
•
the reasons for your appeal;



10

--------------------------------------------------------------------------------









•
the EVP Plan provisions on which the appeal is based; and

 
•
copies of all documents or materials that support your claim.

  
You, or your authorized representative, may review all documents, records and
other information relevant to your claim for Severance Benefits.
The Plan Administrator will reexamine all facts relating to the appeal taking
into account all comments, documents, records and other information submitted by
you relating to your claim, regardless of whether such information was submitted
to or considered by the Plan Administrator in the initial benefit eligibility
determination. Normally, a decision on your appeal will be made within 60 days
after your appeal is received. If special circumstances require a further
extension of time for reviewing your appeal, you will receive written notice of
the extension before the end of the initial 60-day period. In no event will a
decision be rendered later than 120 days after receipt of your appeal.
The final decision will be in writing, will refer to the EVP Plan provisions on
which the decision is based, and will be binding on all persons affected. If
your appeal is denied, the Plan Administrator’s written notification to you will
include:
•
the specific reason for the denial of your appeal;

•
specific reference to pertinent Plan provisions on which the Plan Administrator
based its denial of your appeal;

•
a statement that you are entitled to receive, upon request and free of charge,
reasonable access to and copies of, all documents, records and other information
relevant to your claim for Severance Benefits; and

•
a statement that you have a right to bring a civil action under Section 502(a)
of ERISA.

SECTION 8
ADDITIONAL DEFINITIONS
The “Base Salary” is your base annual compensation rate as of the date your
employment is terminated, including any before-tax contributions you make to
your Employer’s 401(k) plan, cafeteria plan or pre-tax transportation plan, or
any elective contribution you make to your Employer’s elective non-qualified
deferred compensation plan.
The Base Salary does not include bonuses, incentive awards, overtime pay and any
other form of compensation. In the case of an Employee who is scheduled to work
on a part-time basis, the Base Salary means the base annual compensation rate
based on the Employee’s part-time schedule.
“COBRA” means the group health benefit continuation provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended.


11

--------------------------------------------------------------------------------







A “Comparable Position” is any job with BPFH, any Participating Employer or any
Successor, if such job:
•
does not require you to commute more than fifty (50) miles further than you did
immediately preceding your termination; and



•
has a Base Salary and short-term target incentive opportunity equal to or
greater than the prior Base Salary and short-term target incentive opportunity.

  
The “Effective Date” of the EVP Plan is October 19, 2016.
An “Employee” is a person who is treated as a regular employee by BPFH or any
Participating Employer and whose monetary compensation from his or her Employer
is reported to the Internal Revenue Service as W-2 income.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended.
A “Successor” means an entity that acquires all or a controlling portion of the
business of BPFH or a Participating Employer through any form of acquisition,
merger or reorganization.
SECTION 9
ERISA REQUIRED INFORMATION
Official Plan Name
The official name of the EVP Plan is the Boston Private Financial Holdings, Inc.
Executive Vice President Severance Pay Plan.
Plan Administrator and Sponsor
The Plan Administrator and sponsor of the EVP Plan is:
Boston Private Financial Holdings, Inc.
Ten Post Office Square
Boston, MA 02109
Telephone (617) 912-3799
Fax (617) 912-4511
The Plan Administrator has the exclusive discretionary right to apply the terms
of the EVP Plan, to interpret the terms and provisions of the EVP Plan and to
determine any and all questions arising under the EVP Plan or in connection with
the administration thereof, including, without limitation, the right to remedy
or resolve possible ambiguities, inconsistencies, or omissions, by general rule
or particular decision.


12

--------------------------------------------------------------------------------







Plan Number
Documents and reports for the EVP Plan are filed with the U.S. Department of
Labor under two numbers: BPFH’s Employer Identification Number (EIN) and the EVP
Plan Number (PN). The EIN for BPFH is 04-2976299. The PN is 505.
Plan Type
The EVP Plan is an employee benefit welfare plan.
Plan Year
The plan year is January 1 through December 31.
Agent for Service of Legal Process
BPFH is the EVP Plan’s agent for service of legal process and may be served at
the address indicated in the section entitled “Plan Administrator and Sponsor.”
Funding
All Severance Benefits are paid from the Company’s general assets.
Pension Benefit Guaranty Corporation
A governmental agency known as the Pension Benefit Guaranty Corporation (“PBGC”)
insures the benefits payable under plans which provide for fixed and
determinable retirement benefits. Because the EVP Plan does not provide a fixed
and determinable retirement benefit, the PBGC does not include the EVP Plan
within its insurance program.
ERISA Rights
The EVP Plan is subject to ERISA. As a Plan participant, you are entitled to
certain rights and protections under ERISA.
Under ERISA, Plan participants are entitled to:
•
Examine, without charge at the Plan Administrator’s office, all official Plan
documents (including insurance contracts) and copies of all documents filed with
the U.S. Department of Labor, such as detailed Summary Annual Reports.

 
•
Obtain copies of all official Plan documents and other Plan information upon
written request to the Plan Administrator. The Plan Administrator may charge a
reasonable fee for the copies.

  
•
Receive a summary of the EVP Plan’s annual financial report. The Plan
Administrator is required to furnish each participant with a copy of this
Summary Annual Report.



13

--------------------------------------------------------------------------------







 
You also have the right to expect “fiduciaries,” the people who are responsible
for the management of the EVP Plan, to act prudently and to act in the interest
of you and other EVP Plan participants and beneficiaries. Another one of your
ERISA-guaranteed rights means that no one - including your Employer or any other
person - may fire you or otherwise discriminate against you in any way to
prevent you from obtaining a Plan benefit or exercising your rights under ERISA.
ERISA also guarantees your rights to written notice if any part of a claim is
denied or ignored, in whole or in part. Because your rights under ERISA are
protected by law, you also can file suit if a right is denied. For example, if
you request certain Plan-related materials from the Plan Administrator and do
not receive them within 30 days, you may file suit in a Federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay a fine of up to $110 a day until you receive the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator. You may file suit in a Federal court if you have a claim for
Benefits under the EVP Plan that is denied or ignored, in whole or in part. You
also can seek assistance from the U.S. Department of Labor or file suit in a
Federal court if a Plan fiduciary has misused Plan funds or if you are
discriminated against for asserting your rights. The court will decide who
should pay court costs and legal fees. If you are successful, the court may
order the person you have sued to pay these costs and fees. If you lose because,
for example, the court finds your claim frivolous, you may be ordered to pay all
these costs and fees on your own, including any court costs and attorney fees.
If you have any questions about the EVP Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Ave. N.W., Washington, D.C. 20210.
SECTION 10
AMENDMENT AND TERMINATION
BPFH reserves the right to make from time to time any amendment or amendments to
the EVP Plan. BPFH further reserves the right to terminate the EVP Plan at any
time. A termination of employment or an amendment of the EVP Plan will not
affect rights of any Employee whose employment terminates before such amendment
or termination. Any Employee who is terminated from employment after an
amendment or termination will have the right to receive only such benefits, if
any, as are due under the EVP Plan’s terms as in effect after such amendment or
termination.




14

--------------------------------------------------------------------------------





APPENDIX A
Boston Private Financial Holdings, Inc. Executive Vice President
Severance Pay Plan - Non-Solicitation Condition


In accordance with the terms of the Boston Private Financial Holdings, Inc.
Executive Vice President Severance Pay Plan (“EVP Plan”), in order to receive
(and to continue receiving) Severance Benefits, EVP Employees must comply with
the following requirements. Capitalized terms not defined in this Appendix A are
defined in the EVP Plan. Specifically, during the Severance Pay Period, as a
condition to continued eligibility for Severance Benefits, an EVP Employee shall
not directly or indirectly:
1.
solicit or accept for employment with another employer or employ any person who
is then, or was within the prior six (6) months, employed by the Company, or
request, influence or advise any person who at the time of such communication is
employed by the Company to leave such employment; or



2.
influence or advise any business that is or may be competitive with the business
of the Company to employ any person who is employed by the Company; or



3.
(A) solicit any known customer or client of the Company to do business with any
person or entity other than the Company, (B) accept from any known customer or
client of the Company any business for the benefit of any person or entity other
than the Company, or (C) request, induce or advise any known customer or client
of the Company to withdraw, curtail, diminish or cease his, her or its business
with the Company; or



4.
(A) solicit any prospect of the Company to do business with any person or entity
other than the Company, or (B) accept from any prospect of the Company any
business for the benefit of any person or entity other than the Company.



For purposes of this Appendix A:
1.
A business “is or may be competitive with the business of the Company” if such
business is engaged in banking, investment management, financial planning, trust
administration or other related financial services.



2.
To be “employed” means to perform services as a common law employee or as an
independent contractor.



3.
If the EVP Employee advises others to encourage a person to become employed or
become a customer of some person other than the Company, the EVP Employee will
be considered to have solicited such person or customer regardless of whether
the EVP Employee directly engages in solicitation of the person.



4.
The EVP Employee shall be considered to “accept for employment” or “employ” any
person who becomes employed by another employer if:



15

--------------------------------------------------------------------------------







  
a.
the EVP Employee advises any other business with which the EVP Employee is
affiliated to consider such person for employment,



b.
the EVP Employee participates in any way in the consideration of any such person
for employment, or

 
c.
such person becomes employed in a position in which the EVP Employee supervises
such person.



5.
The EVP Employee shall be considered to “accept” business from a customer or
client if the EVP Employee performs services for such customer or client;

  
6.
A “customer or client of the Company” means any person or entity who or which at
any time did business with the Company;



7.
A “known customer or client of the Company” means any customer or client of the
Company either:



a.
whom or which the EVP Employee serviced during his or her employment with the
Company (or, after the EVP Employee’s employment has ended, whom or which the
EVP Employee serviced during the last twelve (12) months of the EVP Employee’s
employment); or



b.
about whom or which the EVP Employee learned Restricted Information during his
or her employment (or, after the EVP Employee’s employment has ended, about whom
or which the EVP Employee learned Restricted Information during the last twelve
(12) months of his or her employment).



8.
A “prospect of the Company” means any person or entity with which the EVP
Employee had individual contact during the EVP Employee’s employment with the
Company (or, after the EVP Employee’s employment has ended, during the last
twelve (12) months of his or her employment); provided that such contact
included soliciting such person or entity to become a customer or client of the
Company.



9.
“Restricted Information” means all information concerning the Company that is
confidential, proprietary, or not readily available to the general public,
however and whenever acquired, whether or not in writing, whether or not a trade
secret or marked or designated as “secret” or “confidential,” and whether or not
obtained before or after the date of this Agreement, and includes the following:
(i) all account, financial, and personal information, including identifying
information, regarding any customer or client of the Company that is in the
possession of the Company; (ii) all financial data, budgets, reports, forecasts,
schedules, statements, and projections; (iii) all information identifying or
tending to identify any of the clients, vendors, employees, suppliers,
contractors, consultants, or referral sources of the Company; (iv) all
information regarding all intellectual property of the Company, including any
and all patents, trademarks, copyrights, trade names, service marks, and trade
secrets, and any and all copy, ideas, plans, designs, methods, scripts,
concepts, creations, inventions, recordings, know how, discoveries developments,
improvements, and advertising and promotional materials, and all computer
systems, programs, software, access codes, object codes, source codes, and
specifications; (v) all information regarding the markets, products, services,
programs,



16

--------------------------------------------------------------------------------





contracts, prospects, capital projects, research and development, business plans
and strategies, and methods, processes, procedures, and techniques of business
and operation of the Company; and (vi) every study, report, summary, analysis,
notation, synopsis, compilation, and other document that is prepared by or for
the Company, or any agent, officer, member, manager, or employee of the Company
and contains or reflects any of the foregoing information concerning the
Company; but excludes in each case information that is readily available to the
general public.


During the Severance Pay Period, as a further condition of continued eligibility
for Severance Benefits, the EVP Employee shall notify the Company in writing of
any subsequent engagement, occupation or employment, whether as owner, employee,
officer, director, agent, consultant, independent contractor or the like, and of
his or her duties and responsibilities with respect to any such position.
Notwithstanding the foregoing, if the EVP Employee’s employment is involuntarily
terminated due to a Termination Without Cause upon or following a Change of
Control, the EVP Employee’s obligations under this Appendix A shall no longer be
in effect. For purposes of this Appendix A, a “Change of Control” means the
consummation of (i) the dissolution or liquidation of BPFH, (ii) the sale of all
or substantially all of the assets of BPFH on a consolidated basis to an
unrelated person or entity, (iii) a merger, reorganization or consolidation
pursuant to which the holders of BPFH’s outstanding voting power immediately
prior to such transaction do not own a majority of the outstanding voting power
of the surviving or resulting entity (or its ultimate parent, if applicable), or
(iv) the acquisition of all or a majority of the outstanding voting stock of
BPFH in a single transaction or a series of related transactions by an entity or
a group of persons or entities; provided, however, that a capital raising event
or a merger effected solely to change BPFH’s domicile shall not constitute a
Change of Control.






17